DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 14 are allowable for setting forth a food slicing device comprising a slicing station, a food article loading apparatus, a food article feed apparatus disposed over the food article loading apparatus and having grippers driven by endless belts, a food article stop gate disposed upstream of the slicing station and forming a portion of a food article feed path, wherein the food article loading apparatus has a lift tray moveable between a staging position and an elevated position where the food articles in the lift tray are in the food article feed path, and wherein the food article stop gate also serves as a door for the removal of food article end portion.
For example, Pasek (2009/0120256) teaches a food slicing device comprising a slicing station 124, a food article loading apparatus 220, a food article feed apparatus 894 disposed over the food article loading apparatus and having grippers driven by endless belts, and a food article stop gate 1140 disposed upstream of the slicing station.
However, Pasek does not teach wherein the food article stop gate forms a portion of a food article feed path, wherein the food article loading apparatus has a lift tray moveable between a staging position and an elevated position where the food articles in the lift tray are in the food article feed path, and wherein the food article stop gate also serves as a door for the removal of food article end portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG H NGUYEN/Examiner, Art Unit 3724